Decree of the Surrogate’s Court of Queens county affirmed, without costs. The instrument in evidence in support of the claim of the respondent against the estate was not a check. (See Neg. Inst. Law, §§ 321, 210.) The amount of money directed to be paid by the instrument was not fixed in the instrument itself; the direction being to pay “ all my cash.” The evidence supports the finding that the account with the trust company represented savings from the respondent’s salary and profits made by him from building operations; that the decedent recognized this, and that she, therefore, delivered the written instrument to her daughter for delivery to the respondent for the purpose of vesting in him the title to the fund. In any event the instrument is evidence of the respondent’s claim against the estate, and not being a negotiable instrument, it operates as an assignment. Kelly, P. J., Rich, Kelby and Young, JJ., concur; Jaycox, J., dissents.